DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2022 has been entered.
Status of Claims
The examiner has taken notice that claims 13-16, 19-20, 23, and 26 have been amended, and claims 27-28 have been newly added.  Claims 13-28 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-26 have been considered but are moot in view of newly found reference Trott.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17, 19-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw et al. (US 2014/0044108 A1), cited by the applicant, hereinafter referred to as Earnshaw, in view of Weng (US 2009/0303122 A1), and Trott (US 2017/0302368 A1).

	Regarding claim 13, Earnshaw teaches a method performed by a wireless transmit and receive unit (WTRU) (Earnshaw - Paragraph [0019], note methods relating to wireless communications for facilitating mobile cellular network uplink time synchronization, timing adjustment information communicated to a user equipment (UE)), the method comprising:
	receiving system information from a spaceborne satellite, wherein the system information includes trajectory parameters about the satellite (Earnshaw - Paragraph [0025], note the eNB (eNodeB) may include GPS information comprising at least a portion of its GPS location and/or GPS time (determined using distance information from multiple satellites, see Paragraph [0024]) in the broadcast system information);
	determining a position of the WTRU using a global navigation satellite system (GNSS) (Earnshaw - Paragraph [0024], note the UE may also include a GPS (Global Positioning System) receiver, which can determine the GPS location and time of the UE);
	determining a timing advance (TA) based on an estimated propagation delay (Earnshaw - Fig. 4; Paragraph [0032], note the UE can estimate an approximate propagation distance for the uplink signal based on the GPS locations of the UE and the eNB, an estimated signal propagation time can be calculated and then used to derive the initial time advance); and
	transmitting a connection request for initial access using the TA (Earnshaw - Paragraph [0032], note the UE can send a PRACH (physical random access channel) preamble with an initial time advance based on the estimated signal propagation time, the UE may decode the random access response for time advance and resource allocation information, and send an uplink data signal based on the decoded time advance plus initial time advance used in the PRACH preamble transmission and resource allocation information).
	Earnshaw does not teach estimating a future position of the spaceborne communications satellite based on the trajectory parameters; estimating a propagation delay based on the WTRU position and the estimated future position of the spaceborne communications satellite.
	In an analogous art, Weng teaches estimating a future position of the spaceborne satellite based on the trajectory parameters (Weng - Paragraph [0044], note microprocessor propagates a set of satellite trajectory extension data by using the estimated satellite trajectory prediction model to determine the estimated time and position of a satellite); and
	estimating a propagation delay based on the WTRU position and the estimated future position of the spaceborne satellite (Weng - Paragraph [0005], note estimated time and an estimated satellite position are computed based on satellite trajectory prediction).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Weng into Earnshaw in order to implement GNSS satellite trajectory prediction into a mobile apparatus (Weng - Paragraph [0004]).
	The combination of Earnshaw and Weng still does not teach wherein the spaceborne satellite is a spaceborne communications satellite.
	In an analogous art, Trott teaches wherein the spaceborne satellite is a spaceborne communications satellite (Trott - Fig. 5A; Paragraph [0074], note the future position 520 and orientation 530 of the airborne base station 200 may be predicted based on flight planning information or linear extrapolation from the current position 520, velocity 528, and orientation 530).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Trott into the combination of Earnshaw and Weng to utilize the future position derived from trajectory parameters of an airborne base station (as opposed to a GPS/GNSS satellite) to estimate the propagation delay, allowing prediction of signal quality to select a beam for transmission to a UE (Trott - Paragraph [0004]).

	Regarding claim 14, the combination of Earnshaw, Weng, and Trott specifically Earnshaw teaches wherein the system information indicates one or more physical random access channel (PRACH) resources (Earnshaw - Paragraph [0036], note PRACH configuration index provided within system information; Paragraph [0037], note RACH root sequences broadcasted as part of the system information).

	Regarding claim 15, the combination of Earnshaw and Weng, specifically Earnshaw teaches the method further comprising:
	receiving a random access response (RAR), wherein the RAR includes a timing advance (TA) command (Earnshaw - Paragraph [0032], note the eNB can detect the preamble sent by the UE and identify timing information, the eNB sends a random access response which includes information on the uplink resource(s) to use as well as the timing advance to be used);
	determining an adjusted TA based on the TA command and the estimated propagation delay (Earnshaw - Paragraph [0032], note the UE may decode the random access response for time advance and resource allocation information, the UE sends an uplink data signal based on the decoded time advance plus the initial time advance previously used in the PRACH preamble transmission (determined based on estimated signal propagation time) and resource allocation information); and
	transmitting a message using the adjusted TA (Earnshaw - Paragraph [0032], note the UE sends an uplink data signal based on the decoded time advance plus the initial time advance previously used in the PRACH preamble transmission and resource allocation information).

	Regarding claim 16, the combination of Earnshaw and Weng, specifically Earnshaw teaches wherein the RAR further includes at least one of a power correction, an uplink grant, or a temporary identifier (Earnshaw - Paragraph [0032], note the random access response includes information on the uplink resource(s) to use for further information exchange (i.e., uplink grant)).

	Regarding claim 17, the combination of Earnshaw and Weng, specifically Earnshaw teaches wherein transmitting a connection request occurs at a random access channel (RACH) opportunity indicated in the system information (Earnshaw - Paragraph [0032], note the UE may transmit a PRACH preamble at the next available PRACH opportunity; Paragraph [0036], note PRACH configuration index (corresponding to a PRACH configuration defined in Table 2) provided within the system information, preamble format and times at which PRACH transmission opportunities occur; Paragraph [0038], note UEs requesting random access).

	Regarding claim 19, the combination of Earnshaw and Weng, specifically Earnshaw teaches wherein the system information further includes timing information (Earnshaw - Paragraph [0040], note the eNB may broadcast either one or both of the GPS location and GPS time as system information).
	The combination of Earnshaw and Weng does not teach wherein the estimating the future position of the spaceborne communications satellite is further based on the timing information.
	In an analogous art, Trott teaches wherein the estimating the future position of the satellite is further based on the timing information (Trott - Fig. 5A; Paragraph [0074], note the future position 520 and orientation 530 of the airborne base station 200 may be predicted based on flight planning information or linear extrapolation from the current position 520, velocity 528, and orientation 530).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Trott into the combination of Earnshaw and Weng for the same reason as claim 13 above.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 13, except the claim is written in a device claim format, which is taught by Earnshaw (Earnshaw - Fig. 2; Fig. 3, note UEs; Paragraph [0023], note each UE may include a processor, a memory, a wireless transceiver, an antenna, and a GPS receiver).

	Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 14 above.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 15 above.
	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 16 above.
	Regarding claim 24, the claim is interpreted and rejected for the same reason as claim 17 above.
	Regarding claim 26, the claim is interpreted and rejected for the same reason as claim 19 above.

	Regarding claim 27, the combination of Earnshaw and Weng does not teach wherein the spaceborne communications satellite comprises a relay satellite.
	In an analogous art, Trott teaches wherein the spaceborne communications satellite comprises a relay satellite (Trott - Fig. 4; Paragraph [0004], note the airborne base station (which may be a relay eNB/node as conventional in the art) may include or be in communication with a base station scheduler that selects an appropriate beam to use for transmission to a user equipment (UE) at various times; Paragraph [0042], note airborne base station 200 comprises multiple antennas 420).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Trott into the combination of Earnshaw and Weng for the same reason as claim 13 above.

	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 27 above.

Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw in view of Weng and Trott as applied to claims 15 and 22 above, and further in view of Yang et al. (US 2013/0215874 A1), hereinafter referred to as Yang.

	Regarding claim 18, the combination of Earnshaw, Weng, and Trott does not teach wherein the RAR includes a two-part bitfield, wherein the first part of the two-part bitfield has a high resolution TA and a second part of the two-part bitfield has a low resolution TA.
	In an analogous art, Yang teaches wherein the RAR includes a two-part bitfield, wherein the first part of the two-part bitfield has a high resolution TA and a second part of the two-part bitfield has a low resolution TA (Yang - Paragraph [0023], note the base station sends an RAR message to a UE, where the RAR message includes a timing advance command and a value TA of the timing advance command is NTA/(N*TS), the N*TS indicates a unit granularity for the UE to perform time alignment).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang into the combination of Earnshaw, Weng, and Trott in order to improve coverage distance (Yang - Paragraphs [0004]-[0010]).

	Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 18 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Cheng et al. (US 2015/0070211 A1) discloses predicting first and second ephemeris of a satellite.
	Zheng et al. (US 2019/0342000 A1) discloses estimating the location of a satellite in space and determining a coarse timing advance based on estimated distance between a terminal and the satellite.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461